Title: To James Madison from Daniel Parker, 13 September 1815
From: Parker, Daniel
To: Madison, James


                    
                        Adj & Inspr. Genls. office13th. Septemr. 1815.
                    
                    Conformably to the memoranda furnished by Mr. Graham the enclosed form of a Genl. order is submitted for the further instructions of the President of the U S.
                    
                        D. ParkerAdj. I. Genl.
                    
                